Per Curiam.
Whether, under the circumstances disclosed, the court below should set aside the judgment as to this respondent was a matter which rested in its discretion. The circumstances were such as to warrant the action taken, in our opinion; but, irrespective of that opinion, there can be no doubt that the control possessed by courts of original jurisdiction over their judgments and orders, as well as in reference to the fact, or the sufficiency, cf a notice of appearance in the action, is absolute and beyond any review by this court, unless it appears that there was an abuse of discretion.
The appeal should be dismissed, with costs.
All concur.